382 U.S. 456 (1966)
PLATT, CHIEF JUDGE, U. S. DISTRICT COURT
v.
MINNESOTA MINING & MANUFACTURING CO.
No. 274.
Supreme Court of United States.
Decided January 31, 1966.
ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE SEVENTH CIRCUIT.
Solicitor General Marshall, former Solicitor General Cox, Acting Assistant Attorney General Wright and Lionel Kestenbaum for petitioner.
John T. Chadwell, Glenn W. McGee, Allan J. Reniche, William H. Abbott and John L. Connolly for respondent.
PER CURIAM.
Upon consideration of the suggestion of mootness filed by the Solicitor General and upon an examination of the entire record, the petition for a writ of certiorari is granted, the judgment of the United States Court of Appeals for the Seventh Circuit is vacated and the case is remanded to that court with instructions to dismiss the mandamus proceeding as moot.